Exhibit 10.41

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

EFFECTIVE DATE:             December 14, 2006

PARTIES:

Christopher & Banks Corporation

(“Corporation”)

 

 

Matthew Dillon

(“Executive”)

 

WHEREAS, the Corporation and Executive are parties to an existing Executive
Employment Agreement dated June 12, 2006 (hereinafter referred to as “Executive
Employment Agreement”); and

WHEREAS, the Corporation and Executive desire to amend the Executive Employment
Agreement in certain respects.

NOW, THEREFORE, the Corporation and Executive agree that as of the Effective
Date written above the following amendments shall be made a part of the
Executive Employment Agreement:

1.                                       Section 1.1 of the Executive Employment
Agreement is deleted in its entirety and replaced with the following new
Section 1.1:

1.1          The Corporation hereby employs Executive, and Executive agrees to
be employed by the Corporation as President and Chief Merchandising Officer
through December 31, 2006.  Effective January 1, 2007, Executive will assume the
position of President and Chief Executive Officer.  The appointment of Executive
to the position of President and CEO will not require further Board approval. 
Upon his appointment to the position of President and CEO, Executive agrees to
perform such duties as are customarily incident to the positions of President
and CEO and are assigned to him from time to time by the Board of Directors of
the Corporation.  Concurrently with Executive’s appointment as President and CEO
of the Corporation, Executive will be appointed to the Board of Directors of the
Corporation to serve until his successor is appointed or shall have been
elected.  However, in the event that Executive is terminated or elects to resign
as an employee of the Corporation, Executive agrees to submit his resignation as
a director of the Corporation effective concurrently with the effective date of
his termination or resignation as an employee of the Corporation.

2.                                       Section 2.1 of the Executive Employment
Agreement is deleted in its entirety and replaced with the following new
Section 2.1:

1


--------------------------------------------------------------------------------


2.1          The term of this Agreement shall be the period commencing on June
12, 2006 and ending on February 28, 2010, unless sooner terminated as
hereinafter provided in Article 13.  The term of this Agreement will continue on
a year-to-year basis after February 28, 2010 unless either party gives written
notice of non-renewal of this Agreement to the other party at least 90 days
prior to the end of the term ending February 28, 2010 or any one-year extension.
The severance payments described in Section 13.1 of this Agreement shall not
apply in the event of non-renewal of this Agreement.

3.                                       Section 3.1 of the Executive Employment
Agreement is deleted in its entirety and replaced with the following new
Section 3.1:

3.1          Executive agrees to devote his full time and effort, to the best of
his ability, to carry out his duties as an Executive of the Corporation for the
profit, benefit and advantage of the business of the Corporation.  Through
December 31, 2006, Executive shall report directly to the Chief Executive
Officer of the Corporation.  Beginning January 1, 2007, Executive shall report
directly to the Board of Directors.

4.                                       Section 4.1 of the Executive Employment
Agreement is deleted in its entirety and replaced with the following new
Section 4.1:

4.1          Until December 31, 2006, Executive’s base salary will continue to
be $475,000.  Effective January 1, 2007, and upon the Executive’s appointment as
President and CEO of the Corporation, the Corporation agrees to pay Executive an
annual base salary of $775,000, less required and authorized deductions and
withholding.  For fiscal 2008 and for each fiscal year thereafter, Executive’s
base salary shall be reviewed and increases, if any, shall be awarded to
Executive by the Board of Directors in its sole discretion, but the base salary
shall not be reduced from that of the prior fiscal year.  Executive’s base
salary shall be payable at the same intervals as the Corporation pays other
executives.

This Amendment shall be attached to and be a part of the Executive Employment
Agreement between Christopher & Banks Corporation and Matthew Dillon.

Except as set forth herein, the Executive Employment Agreement shall remain in
full force without modification.

In consideration of the mutual covenants contained herein, the parties have
executed this Amendment effective as of the date and year above written.

CHRISTOPHER & BANKS CORPORATION

MATTHEW DILLON

 

 

 

 

 

/s/ Larry C. Barenbaum

 

/s/ Matthew Dillon

 

By:

Larry C. Barenbaum

Matthew Dillon

 

Its:

Chairman

 

 

 

2


--------------------------------------------------------------------------------